Citation Nr: 0309503	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for primary myelofibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to February 
1979.  He had prior service in the Navy reserve.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
primary myelofibrosis.

In December 2002, the veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  In March 2003, the case was advanced on the 
Board's docket under authority provided in 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c). 


FINDING OF FACT

There is competent evidence attributing the diagnosis of 
primary myelofibrosis to the veteran's service.


CONCLUSION OF LAW

Primary myelofibrosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to the veteran's 
claim, the Board finds that it is unnecessary to address its 
applicability in this case in view of the disposition reached 
herein.

The veteran's service records show that his occupational 
specialty was that of an aircraft engine mechanic during his 
military career.

In 2000, the veteran was diagnosed with primary 
myelofibrosis.  The veteran asserts that he developed this 
disease due to Agent Orange exposure while in Vietnam.

In an April 2002 letter from a private physician, he stated 
that the veteran had been diagnosed with primary 
myelofibrosis, which was a rare blood disease.  He noted that 
very little research had been done regarding this disease and 
that the specific cause was unknown.  The private physician 
noted that the veteran had been exposed to toxic herbicides 
while in Vietnam and that primary myelofibrosis was "very 
similar" to the diseases that are recognized as being caused 
by herbicide exposure.

In December 2002, the veteran testified at a hearing before 
the undersigned.  There, he stated that he was exposed to 
herbicides while in Vietnam and that he felt reasonable doubt 
should be resolved in his favor and that service connection 
for primary myelofibrosis should be granted.  He noted that a 
physician had indicated that primary myelofibrosis was 
similar to diseases that already had a connection with 
herbicide exposure.  

In April 2003, the Board sought a Veterans Health 
Administration medical opinion, which opinion was received in 
May 2003.  In that opinion, the examiner, an expert in 
hematology/oncology, indicated he had reviewed the veteran's 
claims file and reported the relevant facts.  He stated that 
it was unlikely that the veteran's primary myelofibrosis was 
related to Agent Orange.  However, the examiner stated the 
following, in part:

On the other hand, the best-known 
association, often recognized as 
causality, is between exposure to benzene 
and primary myelofibrosis as well as 
other myeloproliferative disorders.  The 
appellant was possibly exposed to benzene 
and other organic solvents while working 
in airplanes and helicopters.  This 
connection between service and his 
primary myelofibrosis [is] more likely 
than unlikely.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order for a claimant to prevail in a claim for service 
connection, there must be (1) competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for primary myelofibrosis.  The evidence of record 
shows that there is competent evidence of a current 
disability, here, primary myelofibrosis.  The veteran's 
service records show that he was an aircraft engine mechanic, 
which would indicate a likelihood that the veteran was 
exposed to benzene while in service.  Finally, there is 
competent evidence from a hematology/oncology expert, who 
stated that there was a likely connection between the 
veteran's diagnosis of primary myelofibrosis and exposure to 
benzene in service.  The Board notes that there is no 
competent evidence to refute the expert's opinion, which 
provides a plausible theory to relate the veteran's 
disability to his military service.  The Board finds that the 
circumstances of the veteran's service and his principal 
occupational duties were such that it is not resorting to 
speculation to conclude that he likely had exposure to such 
solvents on a regular basis.  Thus, the veteran has fulfilled 
the requirements for a grant of service connection for 
primary myelofibrosis.  See Caluza, supra.  


ORDER

Service connection for primary myelofibrosis is granted.



____________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

